In a personal injury action, plaintiffs appeal from two orders of the Supreme Court, Queens County (Kunzeman, J.), dated March 30, 1981 and May 15, 1981, which, respectively, (1) granted defendant’s motion to dismiss the action and denied plaintiffs’ cross motion to compel acceptance of the complaint, and (2) denied plaintiffs’ motion, denominated one pursuant to CPLR 5015 to vacate the prior order, and “adhered” to “the court’s original decision”. (The latter motion was in reality one for reargument. We deem the order entered thereon to have granted reargument and adhered to the original determination.) Appeal from the order dated March 30, 1981, dismissed, without costs or disbursements. That order was superseded by the order dated May 15, 1981. Order dated May 15, 1981 affirmed, without costs or disbursements. No opinion. Lazer, J. P., Mangano, O’Connor and Brown, JJ., concur.